In an action for specific performance of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Westchester County (Liebowitz, J.), entered July 14, 2009, which granted the plaintiffs motion for summary judgment on the complaint and denied her cross motion for summary judgment dismissing the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the plaintiffs motion for summary judgment on the complaint and substituting therefor a provision denying the motion; as so modified, the order is affirmed, without costs or disbursements.
There are triable issues of fact requiring the denial of summary judgment to both parties (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Skelos, J.E, Hall, Roman and Sgroi, JJ., concur.